693 N.W.2d 823 (2005)
472 Mich. 873-882
People
v.
Labelle.
Docket No. 127687, COA No. 258986.
Supreme Court of Michigan.
March 31, 2005.
Application for leave to appeal.
On order of the Court, the application for leave to appeal the December 14, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The parties are also directed to address the issue whether defendant, a passenger, had standing to object to the traffic stop or the subsequent search of the vehicle after the driver consented.